DETAILED ACTION
Response to Amendment
The following is in response to the amendment of February 11, 2021.  The amendment has been entered.

Claim Rejections - 35 USC § 112
In the previous office action, claims 31, 35, and 36 were rejected under 35 U.S.C. 112(b) as being indefinite.  The amendment to claim 31 overcomes this rejection.

Claim Rejections - 35 USC § 102
	In the previous office action, claims 31-33, 35, and 36 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crook (US 2009/0211722).  The amendment to claim 31 overcomes this rejection. 

Allowable Subject Matter
Claims 16-20, 22-24, 26-33, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a clothing comprising a basic structure being a portion of a flat woven material formed of mutually intersecting warp threads and weft threads, wherein the portion of flat woven material has a plurality of sections that are integrally formed in one piece with one another, wherein at least one property of one of the sections is different from the respective property of at least one adjoining section, the prior art does not disclose or suggest a portion that has three successive sections that extend one behind another in a machine direction of the clothing with a first section followed by a 
It is understood that the claimed "clothing" is one that is used in a machine for producing and/or finishing a fibrous web.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748